DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/04/2022 has been entered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-4, 8-9, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Komaya et al. (U.S. PG. Pub. No. 2018/0130597 A1) in view of in view of Tozawa et al. (U.S. PG. Pub. No. 2018/0137964 A1).
With respect to claim 1, Komaya et al., hereinafter referred to as “Komaya,” teaches a coil component 1 (FIGs. 1A-2) comprising:
a substantially drum-shaped core 10 having a winding core part 12, and a first flange part (left or right flange 14a) and a second flange part (the other of left or right flange 14a), which are respectively provided at a first end and a second end, which are opposite ends, of the winding core part;
a first wire 31 and a second wire 32 that are wound around the winding core part; and
terminal electrodes 40 and 50 that are each provided on the first flange part or the second flange part, a first end (one end) or a second end (the other end), which are opposite ends, of the first wire is electrically connected to a first one of the terminal electrodes, and a first end (one end) or a second end (other end), which are opposite ends, of the second wire is electrically connected to a second one of the terminal electrodes;
wherein
the first flange part and the second flange part each have a bottom surface (mounting surface) that faces a mounting substrate 80 at a time of mounting, a top surface (upper surface) that faces in an opposite direction from the bottom surface, an inner end surface (inner wall surface) that faces the winding core part, and an outer end surface (outer wall surface) that faces outwardly on an opposite side from the inner end surface, the inner and outer end surfaces extending in a direction perpendicular to the mounting substrate,
the terminal electrodes each include a bottom surface electrode portion 50 having a part 50 that is positioned along the bottom surface, an end surface electrode portion 42 that is positioned along the outer end surface, 
the end surface electrode portion is composed of a metal film, and
the end surface electrode portion does not extend onto an area of the outer end surface that meets the bottom surface (paras. [0042], [0044], [0054], and [0055]). Komaya does not expressly teach 
a plating film that covers the bottom surface electrode portion and the end surface electrode portion in a continuous manner,
the bottom surface electrode portion contains Ag and Si.
Tozawa et al., hereinafter referred to as “Tozawa,” teaches a coil component 1 (e.g. Figs. 1-2), comprising:
a plating film 25 that covers the bottom surface electrode portion 23 and the end surface electrode portion 21 in a continuous manner,
the bottom surface electrode portion contains Ag and Si (paras. [0040] and [0044]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have electrode portions as taught by Tozawa to the coil component of Kobayashi to reduce the risk of crack due to stress (para. [0007]).
With respect to claim 2, Komaya in view of Tozawa teaches the coil component according to Claim 1, wherein
the bottom surface electrode portion includes an outer end surface extension portion 52 that extends from the bottom surface onto part of the outer end surface, and the end surface electrode portion overlaps part of the outer end surface extension portion (Komaya, para. [0054]).
With respect to claim 3, Komaya in view of Tozawa teaches the coil component according to Claim 2, wherein the end surface electrode portion overlaps and covers part of the outer end surface extension portion (Tozawa, para. [0040]). 
With respect to claim 4, Komaya in view of Tozawa teaches the coil component according to Claim 1, wherein the metal film does not contain Si (Komaya, para. [0056]).
With respect to claim 8, Komaya in view of Tozawa teaches the coil component according to Claim 1, wherein a thickness of the end surface electrode portion is less than or equal to 2.0 um (Komaya, para. [0056]).
With respect to claim 9, Komaya in view of Tozawa teaches the coil component according to Claim 1, wherein 
a plurality of the terminal electrodes are provided on each of the first flange part and the second flange part, and 
the end surface electrode portions of the plurality of terminal electrodes provided on the first flange part are arrayed in a direction parallel to the bottom surface on the outer end surface of the first flange part, and the end surface electrode portions of the plurality of terminal electrodes provided on the second flange part are arrayed in a direction parallel to the bottom surface on the outer end surface of the second flange part (Komaya, para. [0054]). 
With respect to claim 21, Komaya teaches a coil component 1 (FIGs. 1A-2) comprising:
a substantially drum-shaped core 10 having a winding core part 12, and a first flange part 14a and a second flange part 14a, which are respectively provided at a first end (left or right end) and a second end (another of left or right end), which are opposite ends, of the winding core part;
a first wire 31 and a second wire 32 that are wound around the winding core part; and
terminal electrodes 40 and 50 that are each provided on the first flange part or the second flange part, a first end (one end) or a second end (the other end), which are opposite ends, of the first wire is electrically connected to a first one of the terminal electrodes, and a first end (one end) or a second end (another end), which are opposite ends, of the second wire is electrically connected to a second one of the terminal electrodes;
wherein
the first flange part and the second flange part each have a bottom surface (mounting surface) that faces a mounting substrate 80 at a time of mounting, a top surface (upper surface) that faces in an opposite direction from the bottom surface, an inner end surface (inner wall surface) that faces the winding core part, and an outer end surface (outer wall surface) that faces outwardly on an opposite side from the inner end surface, the inner and outer end surfaces extending in a direction perpendicular to the mounting substrate,
the terminal electrodes each include a bottom surface electrode portion 50 having a part that is positioned along the bottom surface, an end surface electrode portion 40 that is positioned along the outer end surface, and
the bottom surface electrode portion is a baked thick film containing Ag, and the end surface electrode portion is a sputtered thin film composed of a metal film, and
the baked thick film has a thickness (50 to 200 um, para. [0046]) at least ten times greater than a thickness (0.1 to 15 um, para. [0056]) of the sputtered thin film (paras. [0042], [0044], [0046], [0054]-[0056]). Komaya does not expressly teach 
a plating film that covers the bottom surface electrode portion and the end surface electrode portion in a continuous manner, and
the bottom surface electrode portion is a baked thick film containing Ag and Si.
Tozawa teaches a coil component 1 (e.g. Figs. 1-2) comprising:
a plating film 25 that covers the bottom surface electrode portion 23 and the end surface electrode portion 21 in a continuous manner,
the bottom surface electrode portion contains Ag and Si (paras. [0040] and [0044]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have electrode portions as taught by Tozawa to the coil component of Kobayashi to reduce the risk of crack due to stress (para. [0007]).
With respect to claim 23, Komaya in view of Tozawa teaches the coil component according to Claim 21, wherein the end surface electrode portion does not extend onto the part of the bottom surface electrode portion that is positioned along the bottom surface (Komaya, para. [0054]).

6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Komaya et in view of in view of Tozawa, as applied to claim 1 above, and further in view of Kaneko et al. (U.S. PG. Patent No. 4,797,648).
With respect to claim 5, Komaya in view of Tozawa teaches the coil component according to claims 1. Komaya in view of Tozawa does not expressly teach the metal film contains Ni, Cr, and Cu. 
Kaneko teaches a coil component (FIG. 3), wherein the metal film 16a-16b contains Ni, Cr, and Cu (col. 2, lines 34-40). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the metal film material as taught by Kaneko to the coil component of Komaya in view of Tozawa to prevent deterioration of the Q factor (col. 1, lines 54-58).

Allowable Subject Matter
7.	Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6 recites, inter alia, the metal film includes a first metal layer 16a-16b that contains Ni and Cr and a second metal layer that is formed on the first metal layer and contains Ni and Cu. 
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.

8.	Claims 22 and 24 are allowed.
9.	The following is an examiner’s statement of reasons for allowance:
Claim 22 recites, inter alia, a coil component comprising: terminal electrodes that are each provided on the first flange part or the second flange part, the terminal electrodes each include a bottom surface electrode portion having a part that is positioned along the bottom surface, an end surface electrode portion that is positioned along the outer end surface, and a plating film that covers the bottom surface electrode portion and the end surface electrode portion in a continuous manner, the bottom surface electrode portion contains Ag and Si and the end surface electrode portion is composed of a metal film, and the metal film includes a first metal layer that contains Ni and Cr and a second metal layer that is formed on the first metal layer and contains Ni and Cu.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837